            Case 1:20-cr-00040-BAH Document 84 Filed 09/02/20 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

  UNITED STATES OF AMERICA                        )
                                                  )
                 v.                               )
                                                    CRIMINAL NO.: 1:20-CR-040
                                                  )
  JESSICA JOHANNA OSEGUERA                        )
  GONZALEZ,                                       )
        also known as “Jessica Johanna            )
        Castillo” and “La Negra,”                 )
                                                  )
                 Defendant.                       )

                         GOVERNMENT’S RESPONSE TO
                  DEFENDANT’S MOTION FOR RULE 12(b)(4) NOTICE

       The United States, through undersigned counsel, respectfully submits this response to

Defendant Jessica Johanna Oseguera Gonzalez’s Motion for Notice by the Government Pursuant

to Rule 12 of Its Intention to Use Specific Evidence Arguably Subject to Suppression (“Motion”

or “Mot.”) [Dkt. No. 70]. The defendant purports to rely on Federal Rule of Criminal Procedure

12(b)(4), but the defendant misapprehends the rule: it permits a defendant to determine whether

the government intends to use particular evidence at trial in order to save the defendant a

potential suppression motion; it does not require the government to identify for a defendant all

evidence that could arguably be suppressed. Because the Motion fails to identify the evidence

that the defendant seeks to suppress and requests information beyond the scope of Rule 12(b)(4),

the Court should deny the Motion.

       I.       BACKGROUND

       The defendant’s Motion seeks an order directing the government to provide written

notice of the following:




                                                 1
          Case 1:20-cr-00040-BAH Document 84 Filed 09/02/20 Page 2 of 9




       1. “Any and all evidence or information,” including but not limited to Rule 16

             discovery, that the Government “presently or at any time contemplates or considers

             using in its evidence at trial”;

       2. “[S]pecific evidence or information,” unless already provided, obtained via

             warrantless search, search warrant, electronic or mechanical surveillance, tape

             recording, beepers, tracking devices, mail cover, surveillance or consensual recording

             by someone other than law enforcement, or that otherwise constitute the Defendant’s

             statements; and

       3. Specific identification “of any evidence or information that falls within Rule 12(b)(4)

             . . . from among the items of other discovery that has been or will be produced in this

             matter pursuant to Rule 16.”

Mot. at 1–2. The Motion further “call[s] upon the government to advise Ms. Gonzalez of certain

specific evidence, which may arguably be subject to challenge or suppression.” Id. at 2–3.

       II.       LEGAL STANDARD

       Federal Rule of Criminal Procedure 12(b)(4)(B) provides that:
                 At the arraignment or as soon afterward as practicable, the defendant
                 may, in order to have an opportunity to move to suppress evidence
                 under Rule 12(b)(3)(C), request notice of the government’s intent to
                 use (in its evidence-in-chief at trial) any evidence that the defendant
                 may be entitled to discover under Rule 16.

Fed. R. Crim. P. 12(b)(4)(B). The Advisory Committee’s Note states that the purpose of the rule

is to ensure that a defendant can “make [her] motion to suppress prior to trial” by “request[ing]

the government to give notice of its intention to use specified evidence which the defendant is

entitled to discover under rule 16.” Fed. R. Crim. P. 12, 1974 advisory committee’s note



                                                   2
          Case 1:20-cr-00040-BAH Document 84 Filed 09/02/20 Page 3 of 9




(emphasis added). “[R]ule 12 makes it possible for [the defendant] to avoid the necessity of

moving to suppress evidence which the government does not intend to use.” Id. 1

       Rule 12(b)(4)(B) is limited in two important respects. United States v. Ishak, 277 F.R.D.

156, 158 (E.D. Va. 2011). First, the rule limits the purpose for which a defendant may request

notice—that is, “to file the necessary suppression motions.” United States v. Lujan, 530 F. Supp.

2d 1224, 1246 (D.N.M. 2008); see also United States v. Conyers, No. S13 15-CR-537 (VEC),

2016 WL 7189850, at *10 (S.D.N.Y. Dec. 9, 2016) (denying defendant’s motion for “complete

accounting of ‘any and all’ evidence that the Government may use at trial” because the “request

[went] far beyond what would be necessary to facilitate efficient motion practice”). Rule

12(b)(4)(B) “is not intended to allow a defendant to force the government to decide precisely

which documents provided in discovery it will offer at trial and to prevent it from using any that

it does not so designate as a matter of trial tactics.” United States v. El-Silimy, 228 F.R.D. 52, 57

(D. Me. 2005); see also United States v. de la Cruz-Paulino, 61 F.3d 986, 994 (1st Cir. 1995)

(“Rule 12(d) was not designed to aid the defendant in ascertaining the government’s trial

strategy, but only in effectively bringing suppression motions before trial.”); Lujan, 530 F.

Supp. 2d at 1246 (“[I]nterpreting Rule 12(b)(4)(B) as requiring the government to file an exhibit

list . . . expands the rule too far.”); but see United States v. Anderson, 416 F. Supp. 2d 110, 112

(D.D.C. 2006) (requiring government to notify defendant which items seized from defendant’s

home and office government intended to use in its case-in-chief). 2




1
  These portions of the 1974 Advisory Committee’s Note refer to “subdivision d” of Rule 12.
The substance of Rule 12(b)(4)(B) was contained in Rule 12(d)(2) prior to the 2002
amendments.
2
  The Ishak Court described Anderson as “unpersuasive,” as “it ignores the Rule’s text, purpose,
and proper relationship to Rule 16.” Ishak, 277 F.R.D. at 159 n.2.

                                                  3
          Case 1:20-cr-00040-BAH Document 84 Filed 09/02/20 Page 4 of 9




       Second, “[i]n order to trigger a notice obligation, the defendant’s request must identify

potentially suppressive evidence with specificity.” Ishak, 277 F.R.D. at 159; see also United

States v. Scheer, No. 7:17-CR-154-8H, 2018 WL 4935433, at *3 (E.D.N.C. Oct. 11, 2018)

(denying motion that did “not specify any potentially suppressible evidence and therefore fail[ed]

to trigger the Government’s obligation to provide notice under Rule 12(b)(4)(B)”). A request is

sufficiently specific if “the government can readily ascertain the particular evidence referenced.”

Ishak, 277 F.R.D. at 160. Additionally, “the defendant must decide for [herself] whether a

particular piece of discoverable evidence is arguably subject to suppression, and then [s]he may

request notice from the Government regarding whether it intends to use that evidence in its case-

in-chief-at trial.” United States v. Bunch, No. 3:09-CR-127, 2009 WL 4784637, at *1 (E.D.

Tenn. Dec. 8, 2009) (quotations and internal citation omitted); see also United States v. DeLeon,

428 F. Supp. 3d 698, 715–16 (D.N.M. 2019) (“[A]fter the Defendants specify evidence they

intend to move to suppress, the United States must indicate whether it intends to use such

evidence.”). “The task of identifying what evidence discoverable under Rule 16 might be the

rightful object of a suppression motion belongs to that defendant.” Ishak, 277 F.R.D. at 159; see

also United States v. Blick, No. CR17-0216-JCC, 2018 WL 10699692, at *1 (W.D. Wash. Jan.

30, 2018) (“Rule 12(b)(4) does not require the government to determine and advise the defendant

of evidence that may be subject to a motion to suppress.”); United States v. Rigmaiden, No. CR

08-814-PHX-DGC, 2010 WL 3463723, at *1 (D. Ariz. Aug. 27, 2010) (same); United States v.

Norman, No. 05-CR-30015-DRH-4, 2005 WL 2739082, at *2 (S.D. Ill. Oct. 24, 2005) (“[Rule

12(b)(4)(B) does not provide a basis for Defendant to request that the government identify

evidence that ‘might be suppressible.’”).




                                                 4
          Case 1:20-cr-00040-BAH Document 84 Filed 09/02/20 Page 5 of 9




       Furthermore, “Rule 12(b)(4)(B) is not a discovery rule defining what material the

government must produce; that is the function of Rule 16.” Ishak, 277 F.R.D. at 160.

       III.    ARGUMENT

       The defendant’s Motion represents a fundamental misunderstanding of the purpose and

requirements of Rule 12(b)(4)(B). The rule does not require the government to do the work of

defense counsel by advising the defendant which evidence she should move to suppress. Instead,

the rule requires the defendant to identify potentially suppressible evidence with specificity

before the government is obligated to provide notice whether it intends to use that evidence in its

case-in-chief at trial. If the defendant’s reading of the rule were correct, the government would

in every criminal prosecution be in the untenable position of having to correctly identify – on

penalty of risking exclusion at trial – evidence that might be suppressed, without conceding or

believing that the evidence should be suppressed. 3 As the authorities set forth above amply

demonstrate, this is not the rule.

       In this case, the defendant has not identified what she contends to be potentially

suppressible evidence with specificity and has requested information beyond the scope of Rule

12(b)(4) in each of her three requests. Therefore, the Motion has not triggered the government’s

duty to provide notice.

       The defendant’s first request for notice of “[a]ny and all evidence or information” that the

government may use at trial attempts to force the government to disclose an exhibit list well in

advance of any deadline for doing so as an improper trial tactic. See El-Silimy, 228 F.R.D. at 57.

The defendant’s three requests are nearly identical in order and substance to those filed in a




3
  The latter clause stems from the fact that if the government does not believe that evidence was
lawfully obtained, it could not in good faith seek to introduce the evidence at trial.
                                                 5
          Case 1:20-cr-00040-BAH Document 84 Filed 09/02/20 Page 6 of 9




motion by the defendants, and ultimately denied by the court, in United States v. Ferguson, No.

2:16-CR-00103-JRG, 2018 WL 636710 (E.D. Tenn. Jan. 30, 2018), Dkt. No. 78 (attached as

Exhibit 1). The Ferguson Court described the defendants’ first and third requests as

“exceedingly broad” and “devoid of the specificity contemplated by the rule or Ishak.” Id. at *4.

In denying the requests, the Ferguson Court further explained that “[t]he only practical way in

which the Government could respond to either is to supply what amounts to an exhibit list,” to

which the defendants were not entitled at that time. Id. For the same reasons, the defendant’s

attempt to lock the government into an exhibit list at this stage of the litigation, for the alleged

purpose of filing suppression motions, is not supported by Rule 12(b)(4)(B).

       Moreover, Rule 12(b)(4)(B) notice is expressly limited to “any evidence that the

defendant may be entitled to discover under Rule 16.” Fed. R. Crim. P. 12(b)(4)(B). Therefore,

the rule does not support, and the defendant does not cite any caselaw to support, the defendant’s

contention that the government must “specifically identify any evidence or information within

the category of Rule 12(b)(4) separate and apart from any items of other discovery that will be

produced pursuant to Rule 16.” Mot. at 3. Rule 12(b)(4)(B) also “expressly limits the notice to

evidence in the government’s ‘evidence-in-chief at trial.’” Lujan, 530 F. Supp. 2d at 1246. The

defendant’s attempt to invoke the Court’s inherent authority to effectuate the speedy and orderly

administration of justice to broaden Rule 12(b)(4) beyond its express terms and intended purpose

is misguided.

       The defendant’s second request does not specifically identify any potentially suppressible

evidence. Rather the request provides a laundry list of investigative techniques and asks the

government to identify evidence collected pursuant to any of those techniques. Most courts have

interpreted Rule 12(b)(4) as requiring the government to identify whether it intends to use


                                                   6
          Case 1:20-cr-00040-BAH Document 84 Filed 09/02/20 Page 7 of 9




specific evidence in its case-in-chief, not which specific evidence it intends to use. See, e.g.,

Ishak, 277 F.R.D. at 160; Ferguson, 2018 WL 636710, at *4–5 (rejecting argument that

government must “break out” exactly what statements it intended to use in response to request

nearly identical to the defendant’s request labeled 2(g)). The defendant must identify with

specificity what evidence she wishes to suppress, and only then is the government obligated to

give notice whether it intends to use that particular evidence in its case-in-chief. Ishak, 277

F.R.D. at 159. Because the defendant’s second request does not identify evidence such that “the

government can readily ascertain the particular evidence referenced,” the government is under no

obligation to give notice. Id. at 160

       The defendant’s third request improperly seeks to shift the burden to identify what

evidence is arguably subject to suppression onto the government. The responsibility for deciding

whether a piece of evidence should be challenged with a motion to suppress belongs to the

defendant. Id. at 159. Rule 12(b)(4) requires only that the government provide notice whether it

intends to use in its case-in-chief the evidence the defendant identifies as arguably suppressible.

The government has no corresponding duty to advise the defendant what evidence “may

arguably be subject to challenge or suppression.” See Mot. at 3.

//

//

//

//

//

//

//


                                                  7
         Case 1:20-cr-00040-BAH Document 84 Filed 09/02/20 Page 8 of 9




       IV.    CONCLUSION

       For the foregoing reasons, the defendant’s Motion for Notice by the Government

Pursuant to Rule 12 of Its Intention to Use Specific Evidence Arguably Subject to Suppression

should be denied.


Respectfully submitted this 2nd day of September, 2020.


                                            Marlon Cobar, Acting Chief
                                            Narcotic and Dangerous Drug Section
                                            Criminal Division
                                            U.S. Department of Justice


                                    By:             /s/
                                            Kaitlin Sahni, Trial Attorney
                                            Kate Naseef, Trial Attorney
                                            Brett Reynolds, Trial Attorney
                                            Narcotic and Dangerous Drug Section
                                            Criminal Division
                                            U.S. Department of Justice
                                            Washington, D.C. 20530
                                            Telephone: (202) 514-0917




                                               8
         Case 1:20-cr-00040-BAH Document 84 Filed 09/02/20 Page 9 of 9




                                CERTIFICATE OF SERVICE
       I hereby certify that a copy of the foregoing was sent via the Electronic Case Filing

(ECF) system with the United States District Court for the District of Columbia to counsel of

record for the Defendant, this 2nd day of September, 2020.




                                     By:     /s/
                                             Kaitlin Sahni
                                             Trial Attorney
                                             Narcotic and Dangerous Drug Section
                                             Criminal Division
                                             U.S. Department of Justice




                                                9
